Citation Nr: 1021484	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-38 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for hypertension, and if so, 
whether service connection warranted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for diabetes mellitus, type II, 
and if so, whether service connection warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for a cervical spine condition, 
and if so, whether service connection warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the above claims.

The issue of entitlement to service connection for 
epididymitis has been raised by the record been raised by the 
record, specifically the informal claim received in April 
1983 and supporting statement received in March 1984, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this issue, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

On December 14, 2007, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


